El Juez Peesidente Señoe del Tobo,
emitió la opinión del tribunal.
El 18 de febrero de 1925 Lorenzo Dávila entabló demanda de desahucio contra Antonio Sotomayor y Gerónima Pizarro. Alegó en ella ser dueño de una finca rústica poseída por los demandados sin pagar canon ni merced.
Sólo pudo emplazarse a la demandada señora Pizarro y no al demandado Sotomayor, por haber éste fallecido.
Contestó la demandada Pizarro negando los hechos de la demanda y alegando tres1 defensas especiales, a saber: que su esposo el codemandado Sotomayor había fallecido dejando herederos que no habían sido emplazados, careciendo por tanto la corte de jurisdicción sobre los mismos; que el título del demandante a la finca en cuestión era inexistente, y que la demandada y su esposo tenían constituido su hogar seguro en la casa enclavada en la finca de que se trata.
Fue el pleito a juicio. Se probó que los esposos Sotoma-yor-Pizarro constituyeron hipoteca sobre la finca para ga-rantizar el pago de cierta deuda; que ejecutada la hipoteca, se vendió la finca en pública subasta adquiriéndola el deman-dante Dávila; que no habiendo podido Dávila obtener que se le diera posesión de la finca en el pleito! sobre ejecución de hipoteca, inició éste de desahucio; que la demandada estaba en posesión de la finca y dentro de ella vivían también hijos de Alvarado, unos con la madre y otros en casa aparte; y que los edictos anunciando la venta de la finca hipotecada se publicaron en El Aguila de Puerto Rico en los números co-rrespondientes al 30 de julio, 6 y 11 de agosto de 1924, veri-ficándose la venta el 12 de agosto de 1924. El requerimiento de pago se hizo a los esposos deudores el 10 de junio de 1924. El 16 del propio mes de junio de 1924 falleció el esposo So-tomayor. Varios testigos declararon que la casa en que vi-vía la demandada tenía de construida más de treinta años y en ella vivieron siempre los esposos existiendo hijos mayores *797y menores del matrimonio, siendo la demandada el ¡jefe actual de la familia.
La Corte dictó sentencia “ ordenando que la demandada Gerónima Pizarro, dentro del término de veinte días, a con-tar desde que fuere firme esta sentencia, deje libre y expe-dita y a la libre disposición del demandante la finca objeto de este litigio, que más adelante se describirá, apercibida de lanzamiento si así no lo verificare.” Y no conforme la de-mandada interpuso este recurso de apelación señalando en su alegato cinco errores que luego agrupa en tres, a saber: falta de jurisdicción de la corte sobre Sotomayor y sus here-deros, inexistencia del título de Dávila, defensa de homestead.
El primer error no existe. Es cierto que la demanda se tituló contra Sotomayor y su esposa, pero es cierto también que sólo se emplazó a la esposa, ya viuda, por haber fallecido el esposo. La esposa compareció y alegó sus defensas. La sentencia sólo se refirió a la viuda. El nombre de Sotomayor debió ser eliminado para evitar confusiones, pero el que no lo fuera no lleva consigo la revocación de la. sentencia. En realidad se trata de un pleito de desahucio seguido únicamente contra Gerónima Pizarro.
 Tampoco existe el segundo error. El demandante probó que había adquirido la finca de que se trata por compra en pública subasta. La subasta se decretó y se llevó a efecto con motivo de la ejecución de una hipoteca constituida sobre la dicha finca. Siendo ello así, no podía la demandada en el pleito de desahucio levantar la cuestión de nulidad, de acuerdo con lo decidido por esta Corte Suprema en el caso de León v. Alvarado, 24 D.P.R. 700, así:
"La cuestión de si el título del demandante adolece de nulidad que impida ejercitar los derechos que del mismo se dimanan, no puede resolverse en un juicio sumario y especial como es el de de-sahucio, en que solamente se trata el derecho que para despedir al que ocupa la finca tiene el que por el momento aparece dueño y po-seedor de ella.
*798“El beclio de que el demandado en un juicio de desabucio baya pedido la nulidad del pleito que produjo la venta y adjudicación al demandante de la finca objeto del desahucio, no es motivo para declarar que el demandante no tenga título suficiente para obtener sentencia favorable, porque mientras no se anule el juicio y la venta, su título es válido, seguirá siendo el dueño, y como tal con derecho a que el demandado desocupe la finca.”
No se trata de un título que abiertamente, sin necesidad de solicitar y obtener la nulidad en el juicio apropiado y ante la corte con jurisdicción para ello, pueda calificarse de ine-xistente. A lo sumo lo que reveló la prueba fué una irre-gularidad en la publicación de los edictos anunciando la su-basta, que no afectaba al comprador de buena fe, de confor-midad con la jurisprudencia establecida por esta Qorte Su-prema. “La infracción a que aluden los apelantes” — dijo esta corte en el caso de Trueba v. Martínez, 33 D.P.R. 461— “del art. 251 del Código de Enjuiciamiento Civil, en cuanto al anuncio de la subasta, es una mera irregularidad que no afecta al comprador de buena fe, y no puede considerarse en una acción colateral, como ocurre en este caso, para anular la subasta que originó la venta y adjudicación de la finca hipotecada. Henna v. Saurí y Subirá, 22 D.P.R. 836, y Solá v. Castro, 32 D.P.R. 804.”
Levántase por el tercer error una cuestión nueva en esta jurisdicción.
Desde el 20 de marzo de 1903 la Asamblea Legislativa de Puerto Rico decretó la “Ley para definir el 'Homestead’ (bo-gar seguro) y para exentarlo de una venta forzosa” y muy pocas veces se han suscitado cuestiones en relación con la misma. Parece que el pueblo durante tantos años no se ha dado cuenta de la existencia de la ley. No ha sido ese el caso en los estados y territorios de la Unión donde el esta-tuto, en forma igual, semejante o diferente, de antiguo existe y donde se han dictado miles de decisiones por los tribunales de justicia ora explicando el espíritu y el alcance de sus pre-ceptos, ya aclarando y resolviendo los múltiples problemas *799que su aplicación lia suscitado. Corpus Juris dedica más de doscientas cincuenta páginas de su tomo 29 a resumir los principios establecidos por la jurisprudencia sobre el particular. Copiamos de la obra citada:
“Por virtud de disposiciones constitucionales y estatutarias, el homestead (bogar seguro) está por la ley en muchos estados exento ■de responsabilidad por todas las deudas del dueño, excepto por aquellas que son expresamente excluidas del efecto de estas disposi-ciones. Estos preceptos no son declaratorios del derecho común, aunque originalmente ninguna propiedad inmueble podía ser tocada en ejecución para el pago de deudas. Se ha dicho que las leyes de homestead no se fundan en la equidad, sino que son promulgadas como una cuestión de política pública y en interés de la humanidad. La conservación del homestead se considera de más importancia que el pago de las deudas. El objeto de las disposiciones es proveer un hogar para cada ciudadano del estado, donde su familia pueda albergarse y vivir lejos del alcance de un desastre financiero, e in-culcar a los individuos aquellos sentimientos de independencia que son esenciales al mantenimiento de instituciones libres. El propó-sito de los preceptos de homestead es proteger también a la familia en su integridad, y no al individuo que por el momento es el jefe de la familia. Además, el estado está interesado en que un ciuda-dano no sea despojado de sus medios de vida y reducido a la indi-gencia.” 29 C. J. 782-3.
En Puerto Eico el derecho es de origen estatutorio. Las seis secciones de que consta la ley, dicen:
“Sección 1. — Que todo jefe de familia, que tenga familia, ten-drá derecho a una finca de homestead, hasta el valor de quinientos dollars ($500) en una estancia, plantación o predio de terreno y en los edificios contenidos en el mismo, que le pertenezca o que posea legalmente, en virtud de arrendamiento o en otra forma y estuviere ocupado por él o ella como su residencia; y dicho homestead y todo derecho o título sobre el mismo estará exento de embargo, sen-tencia, exacción o ejecución, excepción hecha de las contribuciones que adeudare, el valor de la venta (compra) de dicha propiedad o la responsabilidad incurrida por mejoras que se hicieren en la misma, y excepción hecha también de lo que más adelante se esta-blece ; Disponiéndose, que en caso de arrendamiento u otro con-trato análogo nada de lo contenido en esta ley se interpretará en el *800sentido de que se prohíba al dueño o propietario de dicha estancia,, plantación o predio de terreno, y de los edificios contenidos en el mismo, entrar de nuevo en posesión de dicha propiedad de acuerdo con lo estipulado en dicho contrato de arrendamiento o convenio, al faltarse al cumplimiento de las condiciones del mismo.
‘ ‘ Sección 2. — Que dicha esención continuará después de la muerte del jefe de familia, a beneficio del esposo o esposa superviviente, mientras el o ella continúe ocupando dicho homestead, y después de la muerte de ambos, esto es del esposo y de la esposa, a beneficio de-sús hijos, hasta que- el menor de éstos haya llegado a la edad de veinte y un años; en caso de que el esposo o la esposa abandonase su familia, la esención continuará en favor del cónyuge que ocupe la finca como residencia; y en caso de divorcio, el tribunal que lo conceda podrá disponer del homestead según la equidad del caso.
“Sección 3. — Que no será válida ninguna renuncia o traspaso de una finca así exentada, a menos que se consigne expresamente en la escritura de traspaso por dicho jefe de familia, su esposo o esposa,, si él o ella lo tuvieren, o a menos que se obtuviere o abandonare la posesión de acuerdo con la escritura de traspaso, o sin la orden de la corte de distrito disponiendo el traspaso del título de lá propie-dad, siempre que la exención se haga extensiva a un hijo o hijos.
“Sección 4. — Que no se hará venta alguna, por virtud de sen-tencia o ejecución, de ninguna estancia, plantación o predio de te-rreno, y de los edificios contenidos en el mismo, cuando se reclamare u ocupare dicha finca como homeslead, a menos que se obtenga por ella una suma mayor de quinientos dollars ($500). En caso que dicha estancia, plantación o predio de terreno y los edificios en el mismo, se vendieren por más de quinientos dollars, el excedente so-bre la suma últimamente citada, se pagará al acreedor y la suma de $500 se pagará al deudor, y estará libre de ejecución en virtud de sentencia o decreto por un período de treinta días; Disponién-dose, que esta sección no será de aplicación a ninguna venta que se haga para obligar al pago de contribuciones que adeude dicha propiedad, o a la deuda o gravamen incurrido para (por) la com-pra de la misma, o para las mejoras que en ella se hicieren, o cuando se hiciere dicha venta en virtud de traspaso en que se haga renun-cia de la exención que dispone la sección 3 de esta ley.
“Sección 5. — Que toda ley, o parte de ley, orden general y de-creto en conflicto con esta ley, queda por la presente derogada.
“Sección 6. — Que esta ley principiará a regir inmediatamente después de su aprobación.” Comp. Estatutos Revisados de Puerto Rico, págs. 230-31. '
*801Examinemos ahora las circunstancias peculiares de este caso concreto. Ya nos hemos referido a lo alegado en la demanda y al resultado de la prueba practicada en el juicio. Parece conveniente ahora transcribir lo que sigue de la sú-plica de la contestación a los efectos de conocer bien los tér-minos en que la demandada planteó el problema. Dice así:
“. . . .y declarando igualmente que tiene un derecho de Homestead sobre dicho inmueble, incluyendo casa y terreno hasta la suma de quinientos dólares, y que se nombre un perito para la tasación de dicho inmueble, y dado el caso de que tuviera un valor mayor al homestead, se le separe a dicha compareciente un lote de terreno juntamente con dicha casa que equivalga al valor de dichos $500.00 o en su defecto que la corte disponga lo que crea en equidad y jus-ticia en este caso, con los demás pronunciamientos de ley.”
En su alegato la parte apelada sostiene:
1. Que el derecho de homestead no es una defensa admi-sible en un caso de desahucio;
2. Que aún aceptando que lo sea, los hechos de este caso demuestran que el derecho fue renunciado al constituirse la hipoteca, y
3. Qué, en Puerto Rico, dada la existencia de la Ley Hi-potecaria y debiendo considerarse el homestead como un de-recho real, debe inscribirse en el registro de la propiedad.
Para sostener que no cabe alegar el derecho de homestead en un pleito de desahucio cita el apelado únicamente el caso de Lazar v. Caston et al., de la Corte Suprema de Mississippi, reportado en 7 So. 321.
Hemos estudiado la autoridad citada y a nuestro juicio no tiene el alcance que le atribuye el apelado. La opinión es muy corta y todo lo que dice en lo pertinente es:
“La segunda instrucción es errónea en cuanto asume que la exención de homestead puede ser conferida en una acción de reivin-dicación. Los homestead deben ser designados por los comisionados con vista de la propiedad y no por un jurado que sólo descansa en la prueba presentada.”
*802Parece conveniente Ixacer constar que si bien se trata aquí de un pleito de desahucio, es lo cierto que a él se recu-rrió innecesariamente. El conflicto surgió al darse posesión de la finca vehdida en el pleito sobre ejecución de hipoteca seguido por Angel Martínez Caballero contra los esposos So-tomayor-Pizarro. La orden de posesión pudo y debió ser li-brada dentro del pleito mismo, (Viejo & Rodrigues v. Caloca, 35 D.P.R. 469) sin necesidad de que el comprador tuviera que iniciar un nuevo pleito de desahucio.
La cuestión realmente dudosa es la de si a virtud de la hipoteca constituida sobre la finca en cuestión por sus dueños los dichos esposos Sotomayor-Pizarro, el derecho de 'homestead, que ahora invoca la viuda quedó tácitamente renunciado.
Cita la parte apelada varios casos en apoyo de la afirma-tiva y hace referencia al tomo 29 de Corpus Juris, página 954. Las citas sostienen en efecto su proposición pero en la página siguiente — 955—del propio tomo 29 de Corpus Juris encontramos, lo siguiente:
“Pero cuando los estatutos prescriben expresamente los métodos por los cuales puede despojarse a un deudor de sus derechos de homestead no puede haber renuncia tácita.”
Y en Puerto Pico la ley, como hemos visto, dice: “Que no será válida ninguna renuncia o traspaso de una finca así exentada, a menos que se consigne expresamente en la escri-tura de traspaso.” Las itálicas son nuestras. Y si se exige que la renuncia sea expresa en un traspaso, claro es que debe serlo en una hipoteca.
La prueba demuestra además que la deuda que se garan-tizó con la hipoteca provenía de efectos de comercio y hono-rarios, no del valor o parte del valor de la propiedad hipo-tecada o de la responsabilidad incurrida por mejoras que se hicieran a la misma que, con las contribuciones y las renun-cias expresas, son las únicas excepciones fijadas por la ley.
Otra circunstancia a considerar es la de si no ha-*803biendo pedido la demandada al venderse la finca que se reco-nociera el derecho de homestead, pnede reclamarlo ahora qne otra persona compró.
Los autos demuestran que el requerimiento de pago se hizo al esposo demandado en el pleito sobre ejecución de hi-poteca el 10 de junio de 3924 y que seis días después murió el requerido. Siguió el pleito adelante. Quedaba sólo la viuda. Y así se vendió la finca.
Y demuestran los autos además que el comprador aun-que es una persona distinta del acreedor hipotecario, tenía perfecto conocimiento de los hechos. Declarando en el jui-cio, se expresó así:
“El demandante Lorenzo J. Dávila declaró sustancialmente que adquirió dicha finca en subasta pública en procedimiento de Angel Martínez contra Antonio Sotomayor y su esposa Gerónima Pizarro, que los demandados se han negado a entregarle la posesión de la misma, por cuya razón ha tenido necesidad de recurrir al desahucio. Que conoció personalmente a don Antonio 'Sotomayor y conoce a su esposa doña Gerónima Pizarro desde hace muchos años, que los ha conocido siempre viviendo en la finca objeto de litigio, radicada en el barrio de Eío Canas Arriba de Juana Díaz, la cual finca conoce el declarante por tener su padre varias fincas colindantes con ella en el mismo barrio y haber visitado ese lugar en diferentes oca-siones.”
A virtud, de los anteriores hechos y de la jurisprudencia que a continuación citamos creemos que tampoco puede en-tenderse implícitamente renunciado el derecho de homestead por no haber sido invocado en el acto mismo de la venta:
“La omisión de un deudor de oponerse a una venta en ejecución de bienes de homestead no constituye una renuncia del derecho de homestead cuando no es necesario para preservar los derechos de homestead que el deudor alegue específicamente el derecho de homestead antes de la venta de la propiedad.” 29 C. J. 955.
“Al aplicar las reglas que gobiernan los derechos de los com-pradores de buena fe, o quizás bajo la doctrina de impedimento, o en ambas circunstancias, se ha resuelto que quien se convierte en comprador o acreedor hipotecario de bienes que tienen el carácter *804de homestead, en circunstancias que no le dan aviso efectivo ni in-terpretativo de tal carácter, adquiere libre de reclamación por de-recho de homestead. Pero los compradores y acreedores hipoteca-rios están obligados a hacer averiguación de aquellos hechos que razonablemente imeden llegar a conocer, y deben tomar conoci-miento de las condiciones que dan al homestead su carácter de tal. Así, un comprador o acreedor hipotecario de un homestead adquiere la propiedad gravada con los derechos de homestead que él tuviera conocimiento ya existían. El que recibe una hipoteca sobre bienes de homestead en violación de la ley no adquiere derecho alguno bajo tal instrumento.” 29 C. J. 917-18.
Resta sólo considerar la influencia que puede tener la Ley Hipotecaria a los efectos de exigirse que el derecho de homestead conste, en escritura pública y deba inscribirse en el registro para que pueda perjudicar a tercero.
Cita la parte apelada algunos casos de California que en nuestra opinión no son aplicables porque en dicho estado a partir de la vigencia del artículo 1264 de' su Código Civil, quedó ordenado expresamente que la constitución del homestead se hiciera en documento público y se inscribiera.
Conocemos la ley puertorriqueña. Es parecida a la an-tigua ley de California que luego fué enmendada y a la de otros estados. No. exige que el homestead se constituya en determinada forma y no creemos que lo que no exigió expre-samente el legislador pueda suplirse con las disposiciones de una ley anterior.
La Legislatura quiso introducir una institución nueva de-mostrando un espíritu liberal y las cortes no deben restringir su voluntad.
Más bien consideramos aplicable la siguiente jurispru-dencia resumida por Ruling Case Law así:
“En una mayoría de los estados la ocupación de determinado lugar por una familia es prueba presuntiva de su apropiación como homestead y constituye un aviso de ese hecho al mundo entero, siendo además la regla que la compra de un hogar con la intención de ocuparlo como un homestead, seguida de la ocupación real deñ-*805tro de un tiempo razonable, le imprime, ai initio, el carácter e in-violabilidad del homestead.” 13 R.C.L. 588.
Entendemos que exigir que el homestead conste en nn do-cumento otorgado con todas las formalidades requeridas por la Ley Notarial y que se inscriba en el registro de acuerdo con la Ley Hipotecaria, constituiría en la mayor parte de los casos — en los más justos en verdad- — la anulación del pro-pósito de la ley.
Por virtud de todo lo expuesto opinamos que constando como consta de las alegaciones y la prueba que los esposos Sotomayor-Pizarro tenían de antiguo constituido un hogar seguro en la finca de que se trata de desalojar a la' esposa. — que es hoy el jefe de familia — y a los hijos menores que en su compañía viven, sólo cabe decretar con lugar el desahucio siempre que el derecho de homestead sea reconocido, debiendo modificarse la sentencia en tal sentido y confirmarse así modificada.
Los Jueces Asociados Sres. Aldrey y Franco Soto disin-tieron.